Opinion by
Willson, J.
§ 11. Appeal from justice's court; judgment by default on, unauthorized in the absence of appearance by, or proper notice to, appellee. Igo recovered judgment against Parks et al. in justice’s court for a less amount than he conceived he was entitled to, and appealed to the county court. At the next term of the county court after said appeal Igo obtained a judgment by default in said cause against said Parks et al. for the full amount of his claim and all costs. Parks et al., at the time of the rendition of said judgment by default, had not entered an appearance in said cause, ‘ nor had they been served with notice of said appeal. We are clearly of the opinion that said judgment by default was unauthorized, and must be set aside. Upon the non-appearance of Parks et al. the cause should have been continued to the next term of the court, they not having been served with notice of the appeal. [Sayles’ Civil St., art. 1639.]
Reversed and remanded.